Reno, P. J.,
— The libel charging adultery with one William C. Connor was presented January 26, 1931, and a subpoena allowed on the same day. The record fails to disclose that “libellant caused to be served personally or by registered mail a notice on the corespondent named in the libel:” Act of May 2, 1929, P. L. 1237, section 38. In these circumstances a decree cannot be entered unless and until the corespondent has had notice and an opportunity to be heard.
Now, May 4,1931, the case is recommitted to the master, who will designate a date for a further hearing and cause notice in the form prescribed by law to be served upon the corespondent, and thereafter he shall file a supplemental report.
From Edwin L. Kohler, Allentown, Pa.